Case: 11-50816       Document: 00512218656         Page: 1     Date Filed: 04/24/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           April 24, 2013
                                     No. 11-50816
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

ANGELA MARIE CUELLAR, also known as Angela Cuellar,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 6:10-CR-288-1


Before BENAVIDES, HAYNES, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Angela Marie Cuellar was convicted of one count of conspiracy to commit
identity theft, a violation of 18 U.S.C. § 1028(f), and four counts of aggravated
identity theft, violations of 18 U.S.C. § 1028A(a)(1). The district court imposed
a 24-month imprisonment term for her conspiracy conviction and consecutive
24-month imprisonment terms for each of her convictions for aggravated identity
theft, resulting in a total of 10 years of imprisonment.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 11-50816      Document: 00512218656     Page: 2   Date Filed: 04/24/2013

                                  No. 11-50816

      Cuellar argues that the district court abused its discretion in ordering the
imprisonment terms for her aggravated identity theft convictions to run
consecutively to each other. The district court had the discretion to determine
whether those imprisonment terms would be served concurrently or
consecutively.     See § 1028A(b)(4).   In light of the evidence regarding the
extensiveness of Cuellar’s criminal conduct, the district court did not abuse its
discretion. See § 1028A(b)(4); U.S.S.G. § 5G1.2, comment. (n.2(B)).
      According to Cuellar, the district court also failed to adequately provide
reasons for its decision to impose the consecutive sentences. Because she did not
object on this ground in the district court, plain error review applies. See United
States v. Mondragon-Santiago, 564 F.3d 357, 361 (5th Cir. 2009). Cuellar has
not shown any clear or obvious error regarding the adequacy of the district
court’s reasons.
      The judgment of the district court is AFFIRMED.




                                        2